DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/25/2021 that has been entered, wherein claims 1-10 are pending and claims 6-7 and 9-10 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(1) as being unpatentable by Hsu et al. (US 2015/0380385 A1) of record.
Regarding claim 1, Hsu teaches a semiconductor device(Fig. 15), comprising: 
a semiconductor substrate(102, ¶0015); 
an interconnection layer(104, ¶0017) on a first face side(side contacting 103) of the semiconductor substrate(102, ¶0015); 
a structural element(103, ¶0016), wherein the structural element(103, ¶0016) is within at least one of the interconnection layer(104, ¶0017) or the first face side(side contacting 103) of the semiconductor substrate(102, ¶0015); 
a semiconductor-through-electrode(154, ¶0038) between a second face side(side contacting 144) of the semiconductor substrate(102, ¶0015) and the first face side(side contacting 103) of the semiconductor substrate(102, ¶0015), wherein 
the semiconductor-through-electrode(154, ¶0038) includes at least one hard-mask- penetrating part(portion of 154 within 144, ¶0038), the second face side(side contacting 144) is opposite to the first face side(side contacting 103), and 
the semiconductor-through-electrode(154, ¶0038) has a specific positional relationship(inherent) with respect to the structural element(103, ¶0016); 
a first hard mask(144, ¶0030) on the second face side(side contacting 144) of the semiconductor substrate(102, ¶0015), wherein 

each hard-mask-penetrating part(portion of 154 within 144, ¶0038) of the at least one hard-mask-penetrating part(portion of 154 within 144, ¶0038) is exposed from a respective opening portion(148, ¶0030) of the at least one opening portion(148, ¶0030); 
a second hard mask(158, ¶0041) that covers 
an entire surface of the first hard mask(144, ¶0030) and 
an entire surface of a portion of each hard-mask- penetrating part(portion of 154 within 144, ¶0038) exposed from the respective opening portion(148, ¶0030) of the at least one opening portion(148, ¶0030) in the first hard mask(144, ¶0030), wherein the second hard mask(158, ¶0041) includes an insulating material(¶0041); and 
a insulating layer(150, ¶0032) on the first face side(side contacting 103) of the semiconductor substrate(102, ¶0015), wherein
the insulating layer(150, ¶0032) is entirely within [the boundary of ] the semiconductor substrate(102, ¶0015)
 the insulating layer(150, ¶0032) is in a position and a shape that surrounds the semiconductor-through-electrode(154, ¶0038) in the semiconductor substrate(102, ¶0015).

With respect to the limitation of a “metallic-diffusion-preventing insulating layer”, Hsu discloses an insulating layer(150, ¶0032) comprising silicon oxide or silicon nitride(¶0032) which is substantially identical to that of the metallic-diffusion-preventing 

Regarding claim 5, Hsu teaches the semiconductor device according to claim 1, wherein the semiconductor-through-electrode(154, ¶0038) passes through the first hard mask(144, ¶0030) to the interconnection layer(104, ¶0017), and each hard-mask-penetrating part(portion of 154 within 144, ¶0038) of the at least one hard-mask penetrating part of the semiconductor-through-electrode(154, ¶0038) is in a formation region of the insulating layer(150, ¶0032).

With respect to the limitation of a “metallic-diffusion-preventing insulating layer”, Hsu discloses an insulating layer(150, ¶0032) comprising silicon oxide or silicon nitride(¶0032) which is substantially identical to that of the metallic-diffusion-preventing insulating layer comprising silicon oxide or silicon nitride(¶0055 of the printed publication) the instant application. Therefore, it must have the same functions or properties. See MPEP 2112.01 (II).

Regarding claim 8, Hsu teaches the semiconductor device according to claim 1, wherein a thickness of the insulating layer(150, ¶0032) between the semiconductor substrate(102, ¶0015) and the semiconductor-through-electrode(154, ¶0038) is substantially constant(¶0032).

With respect to the limitation of a “metallic-diffusion-preventing insulating layer”, Hsu discloses an insulating layer(150, ¶0032) comprising silicon oxide or silicon nitride(¶0032) which is substantially identical to that of the metallic-diffusion-preventing insulating layer comprising silicon oxide or silicon nitride(¶0055 of the printed publication) the instant application. Therefore, it must have the same functions or properties. See MPEP 2112.01 (II).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2015/0380385 A1) in view of  Nakamura (US 2012/0256300 A1) as cited in the IDS of 12/10/2018 both of record.

the functional part implements circuit functionality of the semiconductor device.


Nakamura teaches a semiconductor device(Fig. 3), wherein the semiconductor-through-electrode(40, ¶0037) is electrically disconnected from a functional part(80, ¶0036), and
the functional part(80, ¶0036) implements circuit functionality of the semiconductor device(¶0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsu, so that the semiconductor-through-electrode is electrically disconnected from a functional part, and
the functional part implements circuit functionality of the semiconductor device, as taught by Nakamura, in order have an alignment mark for registration that can be can be formed by the same process steps of fabricating other semiconductor-through-electrode(¶0035).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2015/0380385 A1) in view of Chun et al. (US 2013/0264720 A1) of both of record.
Regarding claim 3, Hsu teaches the semiconductor device according to claim 1, but is silent in regards to the structural element(103, ¶0016), the semiconductor-through-electrode(154, ¶0038), and the metallic-diffusion- preventing insulating layer(150, 

Chun teaches a semiconductor device(Fig. 3) wherein the structural element(124, ¶0034), the semiconductor-through-electrode(140, ¶0029), and the metallic-diffusion-preventing insulating layer(145, ¶0046)  are in a range of 20 um square to 40 um square(W2, ¶0066) in a plane direction of the semiconductor substrate(110, ¶0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsu, so that the structural element, the semiconductor-through-electrode, and the metallic-diffusion-preventing insulating layer are in a range of 20 um square to 40 um range in a plane direction of the semiconductor substrate, as taught by Chun, in order to reduce the likelihood of short circuit(¶0066).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2015/0380385 A1) in view of Kawano et al. (US 2007/0069364 A1) as cited in the IDS of 12/10/2018 both of record.
Regarding claim 4, Hsu teaches the semiconductor device according to claim 1, wherein the semiconductor-through-electrode(154, ¶0038) passes through the first hard mask(144, ¶0030) to the interconnection layer(104, ¶0017).
 
Hsu is silent in regards to a width of each hard-mask-penetrating part(portion of 154 within 144, ¶0038) of the at least one hard-mask- penetrating part(portion of 154 

Kawano teaches a semiconductor device(Fig. 4) wherein a width each hard-mask-penetrating part(146, ¶0121) of the at least one hard-mask-penetrating part(146, ¶0121) of the semiconductor-through- electrode(129, ¶0120) is narrower(Fig.4) than a width of the semiconductor-through-electrode(129, ¶0120) formed in the semiconductor substrate(101, ¶0120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Hsu, so that a width of each the hard-mask-penetrating part of the at least one hard-mask-penetrating part of the semiconductor-through- electrode is narrower than a width of the semiconductor-through- electrode formed in the semiconductor substrate, as taught by Kawano, in order to prevent the semiconductor-through-electrode from falling out from and detaching from the semiconductor substrate(¶0014).

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant’s argue Hsu does not anticipate the feature of "the metallic-diffusion-preventing insulating layer is entirely within the semiconductor substrate," as recited in amended independent claim 1. As can be clearly seen from Fig. 

The examiner respectfully submits that Hsu teaches substrate 102 has an opening 148, in fig. 9 for depositing layer 150. It is broadly interpreted that layer 150 is within “the boundary” of the substrate 102. Thus Hsu teaches the metallic-diffusion-preventing insulating layer(150, ¶0032) is entirely within [the boundary] of the semiconductor substrate(102, ¶0015).  Further Applicant appears to be inferring that the limitation of “the metallic-diffusion-preventing insulating layer is entirely within the semiconductor substrate” requires that the metallic-diffusion-preventing insulating layer to be coplanar with the semiconductor substrate but Applicant is not claiming this limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the metallic-diffusion-preventing insulating layer is coplanar with the semiconductor substrate) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892